—Determination unanimously confirmed without costs and petition dismissed. Memorandum: There is substantial evidence to support the determination that petitioner was exceeding the speed limit when his vehicle collided with another vehicle and that the excessive speed was a contributing cause of *888the fatal accident (see, Matter of Neiman v State of New York Dept. of Motor Vehicles Appeals Bd., 265 AD2d 558; see generally, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 181). The penalty is not so disproportionate to the offense as to shock one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 234-235). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Erie County, Kane, J.) Present — Pigott, Jr., P. J., Pine, Wisner, Scudder and Lawton, JJ.